IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 01-30154
                             Summary Calendar



ALFRED M. CRAFT,
                                             Plaintiff-Appellant,

versus


SHEREE ROAD HICKS,
                                             Defendant-Appellee.

                            --------------------
               Appeal from the United States District Court
                   for the Western District of Louisiana
                             USDC No. 00-CV-425
                            --------------------
                               August 17, 2001

Before JOLLY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

       Alfred M. Craft appeals the district court’s grant of Sheree

Road Hicks’ motion for summary judgment and the dismissal of his

suit, which was brought pursuant to the Wire and Electronic

Communication Interception and Interception of Oral Communication

Law.       Craft has not shown how Simpson v. Simpson, 490 F.2d 803

(5th Cir. 1974), upon which the district court relied in

dismissing his suit, is distinguishable from his case or

explained why it should not control.      He thus has not shown that

the district court erred in granting Hicks’ motion for summary


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30154
                               -2-

judgment and dismissing his case.   Accordingly, the judgment of

the district court is AFFIRMED.